Citation Nr: 1701343	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  06-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with a gastric ulcer.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for GERD and assigned a noncompensable rating.  In August 2006, the RO recharacterized the issue as GERD with a gastric ulcer and assigned a 10 percent disability evaluation for that disability.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge in May 2008.  A copy of the hearing transcript has been associated with the file.  The Board remanded this issue in May 2008 to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The matter was remanded again in March 2009. 

Following the additional development, the Veteran's appeal was returned to the Board.  In a February 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2011 memorandum decision, the Court vacated the February 2010 Board decision and remanded the case to the Board for further readjudication.

The Board then remanded the case in December 2011 for additional development consistent with the terms of the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, further action must be taken before the Board can adjudicate the Veteran's claims on the merits, and sincerely regrets the additional delay.

Since the claim was remanded in December 2011, VA has transitioned from using paper claims files to the Veterans Benefits Management System (VBMS) and Virtual VA.  Instead of paper, a secured electronic repository is used to store and review every document involved in the claims process.

However, the current set of documents in VBMS and Virtual VA is incomplete, and the paper file is not currently available.  A review of the record indicates that the Chicago RO initiated a nationwide search among all the regional offices for the paper file, but received only negative responses.  In correspondence dated August 2016, the Veteran was notified that his claims file was missing.  In light of the above, the appeal must be remanded in order to rebuild the Veteran's claims folder.  See November 7, 2016 Email Correspondence (citing M21-1, Part II, Chapter 3.13, Change 35).

In addition, the December 2011 remand instructions included obtaining the Veteran's most recent VA treatment records and providing him with a new VA examination to assess the current severity of his condition.  At present, the Virtual VA database contains VA records dated through September 2016, including an October 2013 VA examination.  As the claim is being remanded, the Veteran's most recent records should be obtained, and a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire available portion of the Veteran's claims file is uploaded to VBMS by undertaking a thorough search of the RO for any such documents and ensuring that any located documents are scanned and uploaded to VMBS.  If unable to locate the missing documents, take all appropriate actions, to include, but not limited to: notifying RO privacy staff; notifying the Veteran and his attorney and affording them the opportunity to submit copies of any pertinent documents in their possession; making copies of any internally reproducible documents and placing those documents, as well as any documents provided by the Veteran and his attorney, in a working folder; and, afterwards, ensuring that the full contents of the working folder are uploaded to VBMS.

2.  Obtain all VA outpatient treatment records from the Hines VAMC in Illinois dated from September 20, 2016, through the present and associate them with the file.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected GERD with a gastric ulcer.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7346.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examiner should specify which symptoms the Veteran experiences with and without treatment.

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected GERD with a gastric ulcer.  The opinion should address whether his service-connected GERD with a gastric ulcer results in marked interference with employment.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completion of the above development, readjudicate the Veteran's claim for entitlement to an initial rating higher than 10 percent for GERD with a gastric ulcer.  If the claim is not granted to the Veteran's satisfaction, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney and allow them an appropriate amount of time to respond.  Then return the case to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




